Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 1, 3-10, 12-14 are pending. Claims 1, 3-7, 10, 12-14 were examined before. Claims 8-9 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4//2/2021   in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 


Claims 8-9 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   1, 3-7, 10, 12-14  and claims 8-9 as set forth in the Office action mailed on, 11/01/2018 is hereby withdrawn and claims 8-9 are hereby rejoined with claims  1, 3-7, 10, 12-14 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
In a telephone conversation with Shelly Cermak on 06/03/2021, an agreement was reached to amend claim 1, cancel claim 14 and to rejoin claims 8-9 to place the application in condition for allowance.
Claims 1, 3-10 and 12-13 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Shelly Cermak on 06/03/2021.

EXAMINER’S AMENDMENT
 Amend claim 1 as follows.
Claim 1 line 9 replace - the additive is cyclodextrin- with – the additive is cyclodextrin, and wherein the amount produced of the objective substance by the yeast is increased in the presence of the additive as compared with in the absence of the additive   -.
The following is an examiner’s statement of reasons for allowance:

Applicants developed a new process of producing an objective substance, the method comprising:cultivating yeast having an ability to produce the objective substance in a culture medium containing an additive that is able to associate with, bind to, solubilize, and/or capture the objective substance; and collecting the objective substance from cells of the yeast and/or the culture medium, wherein the objective substance is selected from the group consisting of sphingoid bases and sphingolipids, and wherein the additive is cyclodextrin, and wherein the amount produced of the objective substance by the yeast is increased in the presence of the additive as compared with in the absence of the additive. 
Prior art  does not anticipates or suggest process of producing an objective substance, the method comprising:cultivating yeast having an ability to produce the objective substance in a culture medium containing an additive that is able to associate with, bind to, solubilize, and/or capture the objective substance; and collecting the objective substance from cells of the yeast and/or the culture medium, wherein the objective substance is selected from the group consisting of sphingoid bases and sphingolipids, and wherein the additive is cyclodextrin, and wherein the amount produced of the objective substance by the yeast is increased in the presence of the additive as compared with in the absence of the additive.  Therefore  process of producing an objective substance, the method comprising:cultivating yeast having an ability to produce the objective substance in a culture medium containing an additive that is able to associate with, bind to, solubilize, and/or capture the objective substance; and collecting the objective substance from cells of the yeast and/or the culture medium, wherein the 

The filing of Terminal Disclaimers over US application NO: 15/898369 obviated all possible double patenting issues. The terminal disclaimers filed on 9/16/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US application NO: 15/898369 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

 Thus claims 1, 3-10 and 12-13 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652